Title: From Benjamin Franklin to Joseph Galloway, 11 October 1766
From: 
To: 


Dear Sir,
London, Oct. 11. 1766
I received your Favour of Aug. 23. almost the only one I had by that Packet. It gives me great Pleasure to learn that our Friends keep up their Spirits, and that you have little doubt of the next Election. I have occasionally had several Conferences lately with our present Secretary of State, Lord Shelbourne, and some on the Affair of the Petitions. He was pleas’d to assure me that he was of Opinion Mr. Penn ought to part with the Government voluntarily, and said he had often told him so; but however that might be, he said that the Relation between them could and should have no Influence with him, in the Disputes subsisting between the Proprietors and People, as possibly some might suppose, &c. Mr. Jackson is not yet come to Town, nor is the Season of Business yet come on; but nothing in my Power shall be wanting to push the Matter vigorously to a Conclusion if possible this Winter; for besides my Concern for the Publick, I really want to be at home and at Rest.
You see by the late Papers that we have had several Changes in the Ministry this Summer. I was in hopes now Mr. Pitt was in, that we should have had a Ministry more firm and durable; for really these frequent Changes are extreamly discouraging to all who have Business to transact with the Government: but they begin now to whisper that we are not yet fix’d, and that before the Meeting of Parliament, we shall see fresh Overturnings. This, however, I do not give much Credit to. There may be some Changes, but I hope not considerable ones.
You take notice, that in the London Merchants Letter there is mention made of a Plan for a general Currency in America, being under Consideration of the Ministry; and you wish it may suit the Temper of the Americans. I will let you into the History of that Plan. When we were opposing the Stamp Act, before it pass’d, Mr. Grenville often threw out to us, that the Colonies had had Notice of it, and knew it would be necessary for Government here to draw some Revenue from them, and they had propos’d nothing that might answer the End and be more agreable to themselves: And then he would say, Can you Gentlemen that are Agents name any Mode of Raising Money for Publick Service that the People would have less Objection to, if we should agree to drop this Bill? This encourag’d me to present him with a Plan for a General Loan Office in America, nearly like ours, but with some Improvements effectually to prevent Depreciation; to be established by Act of Parliament, appropriating the Interest to the American Service, &c. This I then thought would be a lighter and more bearable Tax than the Stamps, because those that pay it have an Equivalent in the Use of the Money; and that it would at the same time furnish us with a Currency which we much wanted, and could not obtain under the Restrictions lately laid on us. Mr. Grenville paid little Attention to it, being besotted with his Stamp Scheme, which he rather chose to carry through. But the Successors of that Ministry, when it fell into their Hands, took a fancy to it, and a good deal of Pains in considering it, had frequent Conferences with me upon it, and really strengthened one another and their Friends in the Resolution of Repealing the Stamp Act, on a Supposition that by this Plan of a Loan Office they could raise a greater Sum with more satisfaction to the People. However, when the Stamp Act was repeal’d, I did not press the other, but advis’d that when they had settled the Plan to their own Minds, they should send Copies to the several Governors and Assemblies in America, to the End they might receive all their Opinions, Objections and Improvements, that it might, whenever carried into Execution, be as perfect as possible, and, (if it might be) with general Consent, as it was a Matter of great Importance. In the meantime, I drew a Bill for our present Relief (at the Request of a Member) to take off the Restraint on our legal Tenders by the late Act. I send you a Copy of it inclos’d. Nothing was done on it, the Session being nearly at an End. I wish for your Sentiments on it.

With this Bill among my Papers I find the inclos’d Draft of a Petition I gave Mr. Jackson to present against the Bill for extending to Scotland the Act for transporting Felons to America. He did not think fit to present it, (and indeed it was not fit to be presented without some Alterations which I propos’d to make if it had been presented it being rather too ludicrous.) but he show’d it among the Members, and it occasion’d some Laughing; but it was said, the Way to get the Transportation of Felons abolish’d, would be for all the Colonies to remonstrate against it.
It is certainly high time, as you observe, that our publick Debts were discharged; but I hope no Consideration of your Agents will induce the House to any Compliances inconsistent with the Publick Good, in order to obtain an Act for discharging those Debts.
As soon as any thing of consequence occurs, I shall not fail writing to the Committee. Present my Respects to them, and believe me ever, Dear Friend, Affectionately yours,
B Franklin
My kindest Respects to our Friends Mr. Hughes, and the Whartons, to whom I cannot now write.
Jos. Galloway Esqr

 
Endorsed: Benja. Franklin Esqr  Oct. 11. 1766
